Citation Nr: 1507718	
Decision Date: 02/23/15    Archive Date: 02/26/15

DOCKET NO.  13-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to a higher evaluation than 20 percent for lumbosacral strain with spondylosis and degenerative joint and disc disease with radiculopathy of the left lower extremity.

2.  Entitlement to a separate rating for the associated radiculopathy of the left lower extremity. 

REPRESENTATION

Appellant represented by:	Murrough O'Brien, attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel
INTRODUCTION

The Veteran had active service from July 1970 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In January 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran has not raised the issue of TDIU due to his back disability at any time during the appeal period.  When the undersigned asked the Veteran's attorney at the hearing if the Veteran also alleged a claim for a TDIU, the attorney said that they would think about it.  Since the January 2014 hearing, the attorney submitted a letter and additional evidence in March 2014.  The attorney did not allege that the Veteran was unable to work in this letter, and it was not noted in the evidence submitted.  TDIU has also not been raised in the medical evidence of record.  Although the Veteran reported taking many days of vacation time from work, he did not allege that he was unable to work due to back disability.  The Board does not find that the Veteran has raised the issue.  Therefore, the issue of entitlement to TDIU is not before the Board.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA to ensure consideration of the totality of the evidence.  There are no documents on the Veterans Benefits Management System (VBMS) for this Veteran at this time.



FINDINGS OF FACT

1.  Lumbosacral strain with spondylosis and degenerative joint and disc disease is manifested by flexion to lumbosacral flexion limited to 23 degrees; there is no unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of intervertebral disc syndrome.

2.  Left lower extremity radiculopathy is manifested by moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation are 40 percent, but not higher, for degenerative joint disease of the lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243, (2014).

2.  The criteria for a separate 40 percent evaluation for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2012, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014).  Specifically, the August 2012 notice informed the Veteran of information and evidence necessary to substantiate the claim for a higher evaluation for a back disability and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  
 
VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  An attempt was made to obtain records from the Social Security Administration (SSA), but an October 2012 response from SSA noted that the Veteran either did not file for disability benefits or the Veteran did file for benefits but no medical records were obtained.  The Veteran has been medically evaluated in conjunction with his claim, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

As noted, the Veteran also was afforded a hearing before the undersigned during which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and asked questions specifically regarding the elements necessary to establish the benefits sought.  Significantly, neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the evidence necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the evidence necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Pertient Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §4.10 (2014). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion.  A 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).  

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine;

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine;

A 100 percent rating for unfavorable ankylosis of the entire spine.

Governing regulations also provide for separate evaluations under an appropriate diagnostic code for any associated objective neurological disabilities, including, but not limited to, bowel or bladder impairment, when rating diseases and injuries of the spine.  38 C.F.R. § 4.71, General Rating Formula, Note 1.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2014). 

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996). 

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2014).

Analysis

The Veteran submitted his claim of a higher evaluation for his back disability in July 2012.  The Veteran attached a June 2012 treatment record from a private neurosurgeon to his claim.  Upon examination by the neurosurgeon, sensation was diminished to pinprick over the lateral surface of the left foot.  Deep tendon reflexes were 2+ (normal) and symmetric at the bilateral patellar and Achilles tendons.  The Veteran ambulated with a normal base and normal stride length.  Straight leg raises were equivocal on the left and negative on the right.  Range of motion of the lumbar spine was within functional limits.  Motor strength was 5 over 5 (normal) throughout all four extremities.  Dr. H. noted evidence of disk herniation at L5-S1, paracentral to the left which minimally displaces the S1 nerve root.  There was evidence of mild to moderate arthritis of the lumbar spine as well.  Dr. H. diagnosed the Veteran with S1 radiculopathy secondary to disk herniation at the L5-S1 level on the left side.  The Veteran reported to Dr. H. that he was not interested in medication or surgery, and that he had learned to live with the discomfort.  He explained that as uncomfortable as it was, it did not stop the Veteran from doing the activities that he liked to do.  Dr. H. noted that he would continue to monitor the Veteran's radiculopathy.

In August 2012, the Veteran received a VA examination for his spine.  He was diagnosed with spondylosis of the lumbosacral spine, lumbosacral strain and lumbosacral radiculopathy of the left lower extremity.  The Veteran reported weekly flare-ups in his low back occurring at least weekly.  During the flare-up, he had low back pain, spasms and left lower extremity radicular pain.  He describes radicular pain as a sharp and sometimes throbbing pain radiating through the left buttock, thigh and calf.  Flexion was 45 degrees with pain at 45 degrees.  Extension was to 20 degrees with pain at 15 degrees.  Right lateral flexion was to 25 degrees with pain at 20 degrees.  Left lateral flexion was to 25 degrees with pain at 25 degrees.  Right lateral rotation was to 20 degrees with pain at 20 degrees.  Left lateral rotation was to 20 degrees with pain at 20 degrees.  There was no additional limitation of rotation of motion of the spine following repetitive testing.  He had less movement than normal, incoordination and pain on movement.  There was localized paraspinous tenderness to palpation at the lumbosacral junction predominantly on the left.  There appears to be moderate degree of loss of normal lordosis of the lumbosacral spine.  The Veteran had guarding or muscle spasm of the thoracolumbar spine.  

The sensory examination was normal.  Muscle strength testing was normal.  Reflex testing was normal.  Straight leg raising was negative on the right and positive on the left indicating left-sided radiculopathy.  He had moderate left intermittent left lower extremity pain.  The nerve root involved was the sciatic nerve which was moderate in severity on the left and the right was not affected.  The examiner did not find that the Veteran had IVDS and therefore the examiner did not report whether the Veteran had any incapacitating episodes.  An x-ray study noted arthritis.  The examiner opined that the Veteran's spine disability did not impact his ability to work.  
In a June 2013 statement, the Veteran's representative explained that the March 2013 Disability Benefits Questionnaire was completed by a physician assistant and signed by the doctor but corrected and completed by a physician on April 5, 2013.  The Board will review the April 2013 document as the Veteran has explains that this is the corrected document.

In April 2013, Dr. H. noted diagnoses of disk herniation, lumbar radiculopathy and lumbar osteoarthritis of the lumbar spine.  Dr. H. noted that the Veteran reported burning in his left lower back that radiated to his left buttocks and down his left leg.  Upon examination, forward flexion was to 45 degrees with pain at 30 degrees.  Extension was to 10 degrees with pain at 10 degrees.  Right lateral flexion was to 25 degrees with pain at 25 degrees.  Left lateral flexion was to 10 degrees with pain at 10 degrees.  Right lateral rotation was to 30 degrees or greater with no objective evidence of painful motion.  Left lateral rotation was to 15 degrees with pain at 10 degrees.  The Veteran had additional limitation of motion of range of motion after repetitive motion.  The physician noted that the Veteran had less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing or weight-bearing.  The Veteran had guarding or muscle spasms of the thoracolumbar spine and an abnormal gait.  Sensation to light touch was decreased in the right and left foot and toes.  Straight leg testing was positive on the left side.  The Veteran had moderate constant pain of the left lower extremity.  He had severe intermittent pain of the left lower extremity, moderate paresthesia or dysesthesias of the left lower extremity.  He had mild numbness of the left lower extremity.  Dr. H. noted nerve root involvement of the sciatic nerve and concluded that he had severe radiculopathy on the left side.  Dr. H. also found that the Veteran had IVDS with at least 4 weeks but less than 6 weeks of bed rest prescribed by a physician.  The Veteran used a cane on occasion.

In August 2013, the Veteran was afforded a VA examination.  The examiner diagnosed the Veteran with lumbosacral strain with spondylosis and degenerative joint disease with radiculopathy of the left lower extremity.  The Veteran reported that he currently was not receiving any treatment for his back.  The Veteran reported flare-ups that are worse when sitting, driving or standing.  Upon examination, forward flexion was to 60 degrees and objective evidence of painful motion began at 60 degrees.  Extension was to 20 degrees with objective pain at 15 degrees.  Right lateral flexion, left lateral flexion, right lateral rotation, left lateral rotation were each to 25 degrees with pain beginning at 25 degrees.  The Veteran did not have additional limitation of rotation of motion following repetitive-use testing.  The Veteran had pain on movement, disturbance of locomotion.  He had tenderness of his lumbar spine.  He had guarding and/or muscle spasms present but they did not result in abnormal gait or spinal contour.  He had normal muscle strength with no muscle atrophy.  Reflex testing was normal.  Sensory examination was normal in the upper thigh, thigh/knee, lower leg/ankle and foot/toes.  Straight leg testing was negative on the right and positive on the left.  The examiner noted mild radiculopathy pain involving the L4/L5/S1/S2/S3 nerve root of the left.  He had intermittent mild pain in the left lower extremity.  The Veteran had IVDS but no incapacitating episodes over the past 12 months.  X-ray studies showed arthritis.  The examiner noted that the Veteran's spine condition did not impact his ability to work.  Pain, weakness, fatigability, or incoordination did not significantly limit his functional ability during flare-ups.

The examiner opined that there was no objective and credible evidence that the Veteran was prescribed bed rest by a physician.  The examiner explained that Dr. H. had not produced any documented records showing an encounter with this Veteran where he was recommended to remain in bed by his physician.  The examiner explained that Dr. H.'s statement contradicted each other on the issue of whether bed rest was prescribed.  Furthermore, the examiner found that the neurosurgeon's notes did not support any recommendation for bedrest.  The examiner concluded that it was less likely than not that the Veteran required or was prescribed bed rest.  The examiner also commented that the Veteran's primary care physician was acting as an advocate for the Veteran and not as an impartial observer or recorder of events.  

After conducting an examination and reviewing the Veteran's medical history, Dr. G. provided a report in February 2014.  The physician noted that the Veteran was retired for 10 years.  Currently, the Veteran reported electric shock type pain radiating down the left leg, left buttocks, left posterior thigh to calf, to heel.  He has episodes of pain in his low back associated with pain radiation.  He reported about 20 to 30 of these pain episodes lasted days in the past six months.  He also reported difficulty in basic functions of transferring from the bed to standing.  He also has increasing difficulty dressing and undressing his left foot.  Upon examination, the Veteran could ambulate without a cane or crutch but had a limp and bears weight on left leg.  His range of motion of the lumbosacral spine was conducted in the standing position.  Forward list of the trunk with measurement at the sacrum is 10 degrees, T12 -7; forward bend is 23 degrees, left lateral bend is 10 degrees.  Right lateral bend is 9 degrees.  Extension was to 2 degrees.  Right rotation was to 14 degrees, left rotation is to 22 degrees.  All measurements are taken with either the Baseline inclinometer or the goniometer.  The left proximal calf measurement was 40 centimeters in circumference while the right was 43 centimeters in circumference.  There were sensory pattern changes in the left leg with diminished sensibility to smooth wheel and Wartenberg's pinwheel in the calf to the heel.  Straight leg raises were positive on the left for lumbosacral pain, buttock and posterior thigh pain at 45 degrees elevation.  On the right, there was positive hamstring tightness.  There was sensitivity to palpation at L3, L4, and L5 lumbar motion segments.  Dr. G. diagnosed the Veteran with lumbosacral radiculopathy with Magnetic resonance imaging (MRI) documentation of intervertebral disc herniation at L5-S1 with displacement of the S1 nerve root on the left.  Dr. G also noted that the combined ranges of motion for the lumbosacral spine were markedly restricted.  The Veteran had a history of incapacitating episodes of low back and left lower extremity pain.  These episodes have a total duration of at least six weeks during the past 12 months.  Dr. G. noted that the Veteran met the criteria for an intervertebral disc syndrome at L5-S1.  

During the January 2014 hearing, the Veteran testified that he had an electric shock type pain that started in his back, traveling over his buttocks and down his left leg to his foot.  He reported this pain two to three times a day when sitting too long or standing.  The Veteran noted that he stayed in bed one day, but his testimony did not suggest that this bedrest was prescribed by a physician.

Having reviewed the evidence of record, the Board has determined that an evaluation 40 percent, but not higher, is warranted under DC 5243.  The 40 percent evaluation contemplates forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  While the Veteran has experienced greater range of motion at certain points during the appeal (namely the August 2013 examination, reaching 60 degrees, and the August 2012 examination, reaching 45), at other points, he has experienced much greater limitation.  For example, in an April 2013, Dr. H. found forward flexion to be to 45 degrees with pain at 30 degrees.  In February 2014, Dr. G. examined the Veteran and found that forward bend was to 23 degrees.  It is reasonable to believe that such examinations were conducted during flare ups of the condition.  Giving full consideration to the functional loss caused by pain during these flare ups, as evidenced by the private treatment records, the Board finds that the Veteran's back disability warrants a 40 percent evaluation.   

A higher evaluation requires evidence of ankylosis of the entire thoracolumbar spine or the entire spine.  Such is not warranted in this case, as motion has been possible, and the record does not demonstrate fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  As such, no favorable or unfavorable ankylosis of the thoracolumbar spine is shown or ankylosis of the entire spine.  As such, an evaluation higher than 40 percent is not warranted.

Alternatively, the Board has considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  Though there is evidence both for and against the occurrence of incapacitating episodes, the Board finds that the most probative evidence confirms that there have been none, as defined by the appropriate regulation.  In April 2013, Dr. H. found that the Veteran had IVDS with at least 4 weeks but less than 6 weeks of bed rest prescribed by a physician.  Just months later, an August 2013 examiner found that the Veteran had IVDS but no incapacitating episodes over the past 12 months.  The examiner opined that there was no objective and credible evidence that the Veteran was prescribed bed rest by a physician, as required by regulation to qualify as an incapacitating episode.  The examiner explained correctly that Dr. H. had not produced any treatment records showing an encounter with this Veteran where he was recommended to remain in bed by his physician.  Furthermore, the examiner found that the neurosurgeon's notes did not support any recommendation for bedrest.  The examiner concluded that it was less likely than not that the Veteran required or was prescribed bed rest.  A February 2014 report by Dr. G. noted that the Veteran had a history of incapacitating episodes of low back and left lower extremity pain, which had a total duration of at least six weeks during the past 12 months.  Although Dr. H. and Dr. G. have both reported extensive periods of bed rest, the Veteran reported to the neurosurgeon in June 2012 that his discomfort did not stop him from doing the activities that he liked to do.  Also, during the January 2014 hearing, the Veteran testified under oath that he stayed in bed for one day, but his testimony did not suggest that this bedrest was for more than a day or prescribed by a physician.  There are no treatment records documenting bedrest prescribed by a physician.  The Board finds that the evidence weighs heavily against a finding that the Veteran has been prescribed bedrest for his back or leg disability.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not applicable. 

Left Lower Extremity

38 C.F.R. § 4.124a, Diagnostic Code 8520, provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a. 

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated at a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123 (2014).  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. 

Upon careful review of the record, the Board concludes that a separate evaluation is warranted for radiculopathy of the left lower extremity.  The record has been consistent that the Veteran experiences radiculopathy of the left lower extremity.  In June 2012, a neurosurgeon found sensation was diminished to pinprick over the lateral surface of the left foot.  He did not provide the severity of the disorder, but the Veteran reported that he was not interested in medication or surgery and had learned to live with the discomfort.  He explained that as uncomfortable as it was, it did not stop him from doing the activities that he liked to do.  Dr. H. noted that he would continue to monitor the Veteran's radiculopathy.  The August 2012 VA examination found that the nerve root involved was the sciatic nerve which was moderate in severity on the left.  In April 2013, Dr. H. found that the Veteran had moderate constant pain of the left lower extremity.  He had severe intermittent pain of the left lower extremity, and moderate paresthesia or dysesthesias of the left lower extremity.  He also had mild numbness of the left lower extremity.  Dr. H. noted nerve root involvement of the sciatic nerve and concluded that he had severe radiculopathy on the left side.  The August 2013 VA examiner concluded that the Veteran had mild radiculopathy pain involving the L4/L5/S1/S2/S3 nerve root on the left and intermittent mild pain in the left lower extremity.  The February 2014 report by Dr. G. noted radiculopathy on the left but did not provide the severity of the radiculopathy.  The Veteran testified that when he had pain he would have to stand up or change positions.  His testimony appeared to suggest that his pain in intermittent.  As per the neurosurgeon report, the Veteran is not receiving any medication for his radiculopathy and is only being monitored.  At the hearing, he reported taking Advil or muscle relaxants on his own but had not being formally treated for the left lower extremity pain.  

Based on the evidence provided, the Board finds that the Veteran's radiculopathy of the left leg is manifested by moderately severe symptoms.  While some evidence points to a more mild disability (June 2012 neurosurgeon report and August 2013 VA examination), other evidence demonstrates a moderate to moderately severe level of disability.  Resolving the doubt in favor of the Veteran, the Board finds that the disability more nearly approximates that contemplated by the 40 percent evaluation.

The Board does not find that a higher evaluation than 40 percent is applicable.  A 60 percent evaluation is assigned when there is severe incomplete paralysis with marked muscular atrophy.  The Board acknowledges that Dr. G. found that the calf measured 40 centimeters on the left and 43 centimeters on the right; however, there is no other finding of muscle atrophy in any other medical records included in the claims file.  The April 2013 DBQ specifically noted no muscle atrophy.  The August 2012 and August 2013 VA examination report specially noted no muscle atrophy.  The Veteran's private neurosurgeon also specifically noted no muscle atrophy in the June 2012 report.  For these reasons, the Board does not find that the Veteran has marked muscle atrophy due to his radiculopathy.  There is also no evidence of complete paralysis, including foot dangling or dropping, no active movement possible of muscles below the knee, flexion of the knee weakened or very rarely lost.  The Board therefore finds that higher evaluation than 40 percent is not warranted.

Conclusion

The Board accepts that the Veteran has experienced functional impairment and pain.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  

The Board notes that the Veteran is competent to report that his disability is worse. However, the more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a 40 percent evaluation is warranted for the Veteran's back disability and a separate 40 percent evaluation is warranted for radiculopathy of the lower extremity.   
Extraschedular Consideration

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet.App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet.App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected back and left leg disability is manifested by signs and symptoms such as limited motion due to pain, stiffness, pain down his left leg, which impairs his sit or stand for long periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule correspond to disabilities of the spine.  See 38 C.F.R. § 4.71a, DC 5243.  The diagnostic codes in the rating schedule correspond to disabilities of the sciatic nerve.  See 38 C.F.R. § 4.71a, DC 8520.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities and nerve disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, and given that the Veteran's rating is increased in this decision specifically due to functional loss due to pain, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in sitting and standing for long periods.  In short, there is nothing exceptional or unusual about the Veteran's spine disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Finally, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran was only service-connected for a spine disability during the appeal period.  Per this decision, the Veteran was found to have a separate neurological disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to a 40 percent evaluation, but not higher, for lumbosacral strain with spondylosis and degenerative joint and disc disease is granted, subject to the laws and regulations controlling the award of monetary benefits.

Entitlement to a separate 40 percent evaluation for radiculopathy of the left lower extremity is granted, subject to the laws and regulations controlling the award of monetary benefits.


____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


